NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federal Circuit
2009-3247
ROBERT SlVllTH,
Petitioner,
v.
DEPARTMENT OF JUST|CE,
Respondent.
Petition for review of an arbitrator’s decision in
FMCS No. 06-56949 by Sy|via P. Skratek.
ON MOTlON
0 R D E R
Upon consideration of Robert Smith’s motion to voluntarily withdraw his petition,
|T lS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs
FOR THE COURT
FEB 2 6 wm lslJan Horbalv
t Date Jan Horba|y
_ Clerk
FILED
cc: Thomas F. Muther, Jr., Esq. u_s_c0uR1QpAppgAL3p-on
Elizaberh lvl_-Hosford, Esq. THEFFDERA1C'RCU'T
821 a rea 26 2010
lssuED As A ll/iANDATE; FEB 2 5 wm 1ANcl'E§RALY